DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-9, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190270468 to Van Den Berg (hereinafter Van) in view of US Patent 4747610 to Yingling et al. (hereinafter Yingling).

In regard claim 1, Van teaches or discloses a system for a pallet truck load wheel mechanism, the system (see Fig. 1) comprising:
a logic device;
a first sensor arrangement secured to the pallet truck on a first side of the load wheel mechanism and operatively connected to the logic device (see Fig. 1, paragraphs [0021], and [0023], the output signals from the individual force sensors 51,52 are corrected and totalized by processing means, and a weight of the cargo on the load platform is determined therefrom with great accuracy to within less than one kilogram per thousand kilograms);
a second sensor arrangement secured to the pallet truck on a second side of the load wheel mechanism and operatively connected to the logic device (see Fig. 1, paragraphs [0021], and [0023], the output signals from the individual force sensors 51,52 are corrected and totalized by processing means, and a weight of the cargo on the load platform is determined therefrom with great accuracy to within less than one kilogram per thousand kilograms);
wherein the first sensor arrangement includes a first sensing field that defines a first edge of an operability window (see Fig. 1, paragraph [0021], the output signals from the individual force sensors 51,52 are corrected and totalized by processing means, and a weight of the cargo on the load platform is determined therefrom with great accuracy to within less than one kilogram per thousand kilograms);
	wherein the second sensor arrangement includes a second sensing field that defines a second edge of the operability window (see Fig. 1, paragraphs [0021], and [0023], the weight information, or the raw data from force sensors 51,52, is exchanged with second housing 60 over this connection so as to be further processed in the second housing. The processing means with which an accurate weight indication is calculated from the output signals of force sensors 51,52 are advantageously wholly accommodated in the first housing);
wherein the logic device has an operable state indicating that the load wheel mechanism can raise a pallet lifting device and an inoperable state indicating that the load wheel mechanism should not raise the pallet lifting device (see paragraphs [0018], and [0024], the pallet truck comprises a mobile frame 10 from which extends a height-adjustable load platform which in this embodiment comprises a lift fork with a set of lifting tines 25, one of which is shown in side view. Frame 10 supports with a set of freely rotating wheels 11, 12 on a ground surface and is thus rollable);
Van may not explicitly teach or disclose wherein the logic device is initialized in the operable state; wherein the logic device is configured to change to the inoperable state in response to each time the first sensor arrangement detects an edge of a board intersecting the first edge of the operability window; and wherein the logic device is further configured to change to the operable state in response to each time the second sensor arrangement detects an edge of a board intersecting the second edge of the operability window.
However, Yingling teaches or discloses wherein the logic device is initialized in the operable state; wherein the logic device is configured to change to the inoperable state in response to each time the first sensor arrangement detects an edge of a board intersecting the first edge of the operability window (see col. 2, lines 40-54, and col. 3, lines 1-24, responsive to the sensing step, of disabling the lift system from moving the load wheels downwardly away from the forks when the forks are extended into the pallet passages and the wheels are not positioned for free downward movement through the at least one bottom deck opening; and reenabling the lift system to move the load wheels downwardly away from the forks when the forks are positioned for free downward movement through the at least one bottom deck opening); and  wherein the logic device is further configured to change to the operable state in response to each time the second sensor arrangement detects an edge of a board intersecting the second edge of the operability window (see col. 2, lines 60-68, col. 4, lines 5-23, and col. 5, lines 58-63, as the forks are extended further into the pallet passages, the infrared sensing means "looks for" a bottom deck opening, and when it detects an opening and proper orientation of the load wheels and linkages with respect to the opening, it reenables the lift controls so the operator may raise the forks to lift the pallet).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including wherein the logic device is configured to change to the inoperable state in response to each time the first sensor arrangement detects an edge of a board intersecting the first edge of the operability window and wherein the logic device is further configured to change to the operable state in response to each time the second sensor arrangement detects an edge of a board intersecting the second edge of the operability window suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

In regard claim 4, Van teaches or discloses the system according to claim1, wherein the logic device comprises processor (see paragraphs [0003], [0006], [0021], and [0023], this weight information is generated visually to the user by means of an image display device 65. Force sensors 51,52 are coupled over a wired first connection 56 to at least a part of the processing means that is accommodated in a first housing 50 in the frame).

In regard claims 6, 14, and 19, Van may not explicitly teach or disclose the system according to claim 1, wherein: the logic device is further configured to disable operation of the load wheel mechanism in response to the logic device indicating the inoperable state; and the logic device is further configured to enable operation of the load wheel mechanism in response to the logic device indicating the operable state.
Yingling teaches or discloses the logic device is further configured to disable operation of the load wheel mechanism in response to the logic device indicating the inoperable state (see col. 2, lines 27-31, 60-68); and the logic device is further configured to enable operation of the load wheel mechanism in response to the logic device indicating the operable state (see col. 2, lines 32-37, and col. 8, lines 40-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including wherein the the logic device is further configured to disable operation of the load wheel mechanism in response to the logic device indicating the inoperable state and the logic device is further configured to enable operation of the load wheel mechanism in response to the logic device indicating the operable state suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

In regard claims 7, 15, and 20, Van teaches or discloses the system according to claim 6, wherein:
the logic device is further configured to provide a disabled alert to an operator in response to the logic device indicating the inoperable state (see col. 2, lines 27-31, 60-68); and
the logic device is further configured to provide an enabled alert to an operator in response to the logic device indicating the operable state (see col. 2, lines 32-37, and col. 8, lines 40-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including the logic device is further configured to provide a disabled alert to an operator in response to the logic device indicating the inoperable state and the logic device is further configured to provide an enabled alert to an operator in response to the logic device indicating the operable state suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

In regard claims 8 and 16, Van may not explicitly teach or disclose the system according to claim 1, wherein: the logic device is further configured to provide a disabled alert to an operator in response to the logic device indicating the inoperable state; and the logic device is further configured to provide an enabled alert to an operator in response to the logic device indicating the operable state.
However, Yingling teaches or discloses the logic device is further configured to provide a disabled alert to an operator in response to the logic device indicating the inoperable state (see col. 2, lines 27-31, 60-68); and the logic device is further configured to provide an enabled alert to an operator in response to the logic device indicating the operable state (see col. 2, lines 32-37, col. 8, lines 40-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including the logic device is further configured to provide a disabled alert to an operator in response to the logic device indicating the inoperable state; and the logic device is further configured to provide an enabled alert to an operator in response to the logic device indicating the operable state suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

In regard claim 9, Van teaches or discloses a method for determining an operability condition or an inoperability condition for a lifting mechanism operably connected to a pallet lifting device, the method comprising:
changing a logic device from a state indicating an operability condition for the lifting mechanism to a state indicating an inoperability condition for the lifting mechanism in response to a first sensor detecting an edge of a board intersecting a first edge of a lifting mechanism operability window as the pallet lifting device is inserted into a pocket of the pallet (see paragraphs [0018], and [0024], the pallet truck comprises a mobile frame 10 from which extends a height-adjustable load platform which in this embodiment comprises a lift fork with a set of lifting tines 25, one of which is shown in side view. Frame 10 supports with a set of freely rotating wheels 11, 12 on a ground surface and is thus rollable);
changing the logic device from the state indicating the inoperability condition for the lifting mechanism to the state indicating the operability condition for the lifting mechanism in response to a second sensor detecting the edge of the board intersecting a second edge of the lifting mechanism operability window as the pallet lifting device is inserted into the pocket of the pallet (see paragraphs [0019], [0021], and [0024]).
Van may not explicitly teach or disclose a state indicating an operability condition for the lifting mechanism to a state indicating an inoperability condition and the state indicating the inoperability condition for the lifting mechanism to the state indicating the operability condition.
However, Yingling teaches or discloses a state indicating an operability condition for the lifting mechanism to a state indicating an inoperability condition and the state indicating the inoperability condition for the lifting mechanism to the state indicating the operability condition (see col. 2, lines 27-37, 60-68, and col. 8, lines 40-49).
Yingling teaches or discloses the logic device is further configured to disable operation of the load wheel mechanism in response to the logic device indicating the inoperable state (see col. 2, lines 27-31, 60-68); and the logic device is further configured to enable operation of the load wheel mechanism in response to the logic device indicating the operable state (see col. 2, lines 32-37, and col. 8, lines 40-49).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including the logic device is further configured to disable operation of the load wheel mechanism in response to the logic device indicating the inoperable state; and the logic device is further configured to enable operation of the load wheel mechanism in response to the logic device indicating the operable state suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

In regard claim 17, Van teaches or discloses a pallet truck (see Fig. 1, paragraph [0018], the pallet truck) comprising:
a fork (see Fig. 1, paragraph [0018], a lift fork);
a load wheel mechanism on the fork; and
Van may not explicitly teach or disclose a means for detecting whether a bottom board of a pallet is in an operability window defined as an area in which activation of the load wheel mechanism will not contact the bottom board of the pallet.
However, Yingling teaches or discloses a means for detecting whether a bottom board of a pallet is in an operability window defined as an area in which activation of the load wheel mechanism will not contact the bottom board of the pallet (see col. 2, lines 50-60, the system comprises sensor means carried on at least one of the forks for detecting the positions of the load wheels with respect to the at least one pallet bottom deck opening when the forks are extended into the pallet passages; and means responsive to the sensor means for generating a signal when the wheels are positioned to be extended away from the forks and through the at least one bottom deck opening, to raise the forks and lift the pallet, without contacting any portion of the bottom deck).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pallet truck of Van by including a means for detecting whether a bottom board of a pallet is in an operability window defined as an area in which activation of the load wheel mechanism will not contact the bottom board of the pallet suggested by Yingling. This modification would provide a pallet sensor for a short lift pallet-type fork truck read on column 2, lines 19-20.

Allowable Subject Matter
Claims 2-3, 5, 10-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 09/22/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476